Citation Nr: 0306194	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1945 to July 1946.

This matter comes before the Board This matter comes before 
the Board of Veterans' Appeals (Board) from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  That decision found 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  


FINDING OF FACT

The veteran's hearing loss was caused by injury during 
service. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In addition, regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has concluded that the VCAA was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  



Prior Decsion.

In a rating decision dated in July 1946, the RO denied 
entitlement to service connection for a punctured left 
eardrum and a left middle ear infection.  Since this decision 
did not consider the issue of entitlement to service 
connection for bilateral hearing loss, it is not a final 
decision at to that issue.  


Factual Background

In a January 1945 entrance examination, the veteran's medical 
history was negative for any treatment or findings of hearing 
loss.  On examination, the veteran's hearing was found to be 
normal, however, the examiner noted that the veteran had 
perforated scarred left eardrum.  An otoscopic examination 
was conducted later that same month and showed no evidence of 
a left eardrum perforation.  The veteran was deemed fit for 
duty.  

The veteran's July 1946 separation examination showed his 
hearing to be normal based on the coin click (20/20) and 
whispered voice (15/15) tests.  No disease or defects were 
noted with respect to the veteran's hearing or ears.  The 
veteran was deemed physically qualified for discharge and it 
was noted that he had not been adversely affected by active 
duty or that he needed treatment or hospitalization.  

In a July 2000 statement in support of claim, the veteran 
noted an injury sustained in boot camp in "early 1945."  
During target practice, the veteran was exposed to noise when 
a weapon was fired near his head causing his hearing loss.  
After boot camp, the veteran stated he was required to 
undergo further evaluation to determine the extent of his 
injury.  He was deemed fit for duty and was transferred to 
his assignment in Pensacola, Florida.  The veteran stated 
that since this inservice injury his hearing has 
"increasingly deteriorated." 

In December 2001, the veteran underwent a VA audio 
examination.  The veteran reported post-service occupational 
noise exposure while working in construction.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
80
70
LEFT
80
80
75
80
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 72 percent in the left ear.  
The examiner noted that impedance audiometry revealed a 
normal functioning right middle ear system and results that 
were consistent with a possible perforation of the left 
eardrum.  

The examiner's diagnosis was a mild sloping to severe 
sensorineural hearing loss in the right ear and a severe 
mixed hearing loss in the left ear.  The examiner noted that 
the veteran underwent a VA otologic examination in March 
2001, however, this report is not of record.  

In January 2003, the Board requested a nexus opinion of the 
VA examiner who conducted the veteran's December 2001 audio 
examination.  The examiner reviewed the claims file including 
the veteran's documentation of the inservice damage to and 
treatment of his left eardrum.  The examiner concluded that 
it was "as likely as not that the veteran's current hearing 
loss was due to the service-connected noise exposure and 
middle ear treatment [the veteran] obtained while in the 
service and possibly progressed after discharge from the 
service."

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include arthritis, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

While an incident of an ear injury due to noise exposure in 
service and continuity of symptomatology can be demonstrated 
by lay testimony offered by the veteran and his wife, 
competent medical evidence is required to show whether any 
present hearing loss is related to the post-service 
continuity of symptomatology.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 
497-8 (1997).

In this case, the veteran and his wife submitted statements 
regarding the veteran's inservice ear injury and subsequent 
hearing loss.  The veteran submitted statements in support of 
claim in September 1999 and July 2000 in which he indicated 
he was exposed to noise during boot camp target practice, 
sometimes at extremely close range.  The veteran and his 
spouse stated that after service, the veteran worked in 
construction and worked as a deliveryman.  In a March 2001 
statement, the veteran's spouse indicated that his post-
service noise exposure would not have constituted an 
industrial hazard.   

The Board notes that while the veteran and his spouse are not 
competent to offer a medical opinion with respect to the 
veteran's hearing disability, a December 2001 VA audio 
examination and a subsequent January 2003 VA nexus opinion 
provide the competent medical evidence necessary to show a 
link between the veteran's current hearing loss and his 
military service.  Without reviewing the veteran's claims 
file, the VA examiner in December 2001 noted that the 
veteran's impedance audiometry results were consistent with a 
possible perforation of the left eardrum.  The same VA 
examiner reviewed the claims file in January 2003 and offered 
the opinion that the veteran's current bilateral hearing loss 
was related to service.  

Newly submitted medical evidence indicate that the veteran 
has a current diagnosis of a hearing disability and that this 
disability was as least as likely as not incurred in service.  
Taking into account all relevant evidence and resolving all 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for the veteran's bilateral hearing 
loss.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.
  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

